Citation Nr: 1437757	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-15 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  a November 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran asserts that he is unable to work due to, among other things, his service-connected PTSD currently on appeal (for a higher initial rating).  See Statement, April 2013.  "[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the claim for entitlement to a TDIU is part and parcel to the claim on appeal herein for a higher initial rating for the Veteran's PTSD, and is therefore before the Board.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected PTSD is currently assigned a 30 percent disability rating, effective July 31, 2009.  The Veteran seeks a higher initial rating.  He also claims entitlement to a TDIU.

With regard to the Veteran's PTSD, he was provided with a VA examination in October 2009.  Since that time, he reported in a March 2012 statement that his medication for his PTSD was increased in January 2012.  In that regard, the Board acknowledges that a January 2012 VA treatment record reflects that the Veteran was experiencing complaints at his work regarding anger problems, and that his citalopram prescription was increased.  The Board also acknowledges that the Veteran's more recent VA treatment records reflect that he reported that he was experiencing, among other things, stress, difficulty concentrating, and was no longer able to work.  See, e.g., March 2013 and April 2013.  Similarly, he reported in an April 2013 statement that his symptoms had worsened and that he was no longer able to work.  In his July 2014 brief, the Veteran requested that he be provided with a new VA examination.  In light of the above, the Board finds that the claim should be remanded to provide the Veteran with a new VA examination to address the current severity of his PTSD.

In addition, at the time of the April 2011 Statement of the Case (SOC), the Veteran's VA treatment records dated through October 2010 were associated with the claims file.  Subsequently, the Veteran reported in September 2013 that he continued to receive treatment at the VA medical center, and requested that his more recent treatment records be associated with the claims file.  Although his more recent VA treatment records dated through September 2013 were later associated with the claims file, his claim was never readjudicated.  On remand, after all of the development directed herein has been performed and after all of the Veteran's recent VA treatment records associated with his electronic claims files (VBMS and Virtual VA) have been reviewed, his claims should be readjudicated and the new SSOC should note these records have been reviewed.

With regard to the Veteran's TDIU claim, the Veteran reported in his April 2013 statement that he was no longer able to work due to his service-connected PTSD, as well as his service-connected diabetes mellitus (and related complications) and right shoulder condition.  As noted in the introduction above, his claim for a TDIU is part and parcel to his claim for a higher initial rating for his PTSD.  The Board acknowledges that in May 2013, the RO sent a VCAA notice to the Veteran relating to his TDIU claim.

The Veteran's combined disability rating is presently 70 percent, effective July 31, 2009.  As noted above, his PTSD is presently assigned a 30 percent disability rating.  His other service connected disabilities are presently rated as follows:  degenerative joint disease of the right ankle (20 percent), diabetes mellitus (20 percent), peripheral neuropathy of the left lower extremity associated with diabetes mellitus (10 percent), peripheral neuropathy of the right lower extremity associated with diabetes mellitus (10 percent), peripheral neuropathy of the left upper extremity associated with diabetes mellitus (10 percent), peripheral neuropathy of the right upper extremity associated with diabetes mellitus (10 percent).  Therefore, as the Veteran's combined disability rating is 70 percent, and as the combined rating of his disabilities relating to his diabetes mellitus is 40 percent or more, the schedular criteria are presently met.  See 38 C.F.R. § 4.16(b) (2013).

The Veteran has not been provided with a VA examination relating to his TDIU claim.  Therefore, the claim should be remanded so that the Veteran may be afforded a VA examination to address the effect of his service-connected disabilities on his occupational functioning.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain copies of all of the Veteran's VA treatment records dated since September 2013 and associate them with the electronic claims file.

3. After the above development has been completed, schedule the Veteran for a VA psychiatric examination to address the current nature and severity of the Veteran's PTSD.  The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

The examiner must interview the Veteran as to his education, training, and work history, and provide an opinion as to the functional impairment caused by the service-connected PTSD with regard to his ability to perform tasks, including sedentary and physical tasks.

4. After the above development has been completed, provide the Veteran with a general VA examination relating to his TDIU claim to address the functional limitations of the Veteran's service-connected disabilities on his ability to perform occupational tasks, including sedentary and physical tasks.  His service-connected disabilities are PTSD, DJD of the right ankle, diabetes mellitus, and peripheral neuropathy of all four extremities associated with diabetes mellitus.

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

5. Then, perform any additional development necessary, and then readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


